BUDGR, J.
This action is ancillary to Pfirman v. Success Mining Co., Ltd., 30 Ida. 468, 166 Pac. 216. In that ease the officers of the above-named company unlawfully refused to permit Pfirman, who was a stockholder therein, to examine the books, records and papers of the company and take copies thereof. The present action was brought to enjoin the holdirig of the annual stockholders’ meeting, called for April 2, 1917, until the information sought in the former action was obtained.
On April 3, 1917, respondent Franklin Pfirman served and filed his affidavit covering the matters set forth’in the complaint, including some additional matters not necessary to recite herein. On April 2,. 1917, appellant made a motion to dissolve the restraining order, which was denied. On April-9, 1917, after a hearing on the order to show cause, an order was entered continuing the temporary restraining order in force until the further order of the court.
These appeals are from the order refusing to dissolve the temporary restraining order and from the order continuing it in force.
As no counter-showing was made, the only questions presented for our consideration are:
First, are the allegations of the Complaint sufficient to justify the court in issuing the temporary restraining order? And second, are the allegations of the complaint, coupled with the matters set forth in the.Pfirman affidavit, sufficient to justify the court in continuing the temporary restraining order in force ?
*127We have carefully examined the complaint and the affidavit and have reached the conclusion that the court did not err either in issuing the temporary restraining order or in entering the order continuing the same in force.
The orders appealed from are affirmed. Costs are awarded to respondents.
Morgan, C. J., and Rice, J., concur.